Citation Nr: 0605867	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-02 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1989 to August 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision of the Phoenix, Arizona Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in June 2005, when it was remanded for 
further development of the evidence.  In July 2002 the 
veteran testified before a Decision Review Officer (DRO) at 
the RO.  In his February 2003 substantive appeal he again 
requested a DRO hearing.  In November 2003, he withdrew that 
request.

The veteran also initiated an appeal of two further May 2001 
denials (service connection for a right knee disorder and an 
increased rating for a left knee disorder).  Following 
issuance of the December 2002 statement of the case (SOC) 
(which addressed these two matters), he limited the appeal to 
the matter of service connection for PTSD.


FINDINGS OF FACT

1. It is not shown that the veteran served in combat.

2. The veteran is not shown to have been exposed to a 
verified non-combat stressor event in service; when PTSD has 
been diagnosed, it was diagnosed based on unverified non-
combat stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, the initial rating decision in May 
2001, the December 2002 SOC, and March and December 2005 
supplemental SOCs (SSOC) notified the veteran of applicable 
laws and regulations, of what the evidence showed, and why 
his claim was denied.  May and July 2003, November 2004, and 
July 2005 letters asked him to either submit or identify (for 
VA to assist in obtaining) any additional evidence and to 
provide further details regarding his alleged stressors.  The 
SSOCs updated the status of his claim after development was 
completed.  While the notice provided to the veteran prior to 
the RO's initial consideration of the matter was not in full 
compliance with all pertinent guidelines, he was subsequently 
provided content-complying notice in the December 2002 SOC 
which included the language of the regulation implementing 
the VCAA (and specifically the provision that VA should 
advise the claimant to submit any pertinent evidence in his 
possession).  The veteran has had ample opportunity to 
respond.  He is not prejudiced by any notice timing defect.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's VA treatment records have been secured.  The RO 
arranged for the veteran to have a psychological evaluation.  
The RO also attempted to verify his alleged stressor events 
in August 2003 by sending an inquiry to the United States 
Armed Services Center for Unit Records Research (USASCURR).  
He has not identified any pertinent evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran served on active duty from October 1989 to August 
1991, to include a period of service in Saudi Arabia.  His 
service records reveal that he served as a construction 
equipment repairman for the 543rd Combat Support Company.  
The veteran was administratively separated from service for a 
personality disorder that was "so severe that the soldier's 
ability to function effectively in the military environment 
[was] significantly impaired."  Service personnel and 
medical records are entirely negative for any indication of 
combat or a stressor event.

In a September 2000 letter, VA psychiatrist Dr. J. M. notes 
that the veteran had symptoms including problems controlling 
anger, bad dreams, and intrusive thoughts that the doctor 
thought might "be related to his service experience in the 
Persian Gulf."  

In a November 2000 statement, the veteran explains a series 
of alleged stressors:

*	He was in the 543rd supply company near King Fahd City 
when a scud missile was launched.  He helped a Private 
[redacted] get her hair untangled from her gas mask by 
ripping a handful of hair out of her head.  He and his 
friend, [redacted], drove to help wounded reservists 
and came across a bus whose driver was dead and whose 
face and body had been "torn apart with massive cuts."  
The veteran pulled the driver out of the bus and he and 
his friend proceeded to fill the bus with wounded and 
then drove them to medical tents for treatment.

*	He was involved in two fatal motor vehicle accidents 
while in convoys, one of which killed a young girl.  

*	He recovered and emptied five military tanks in Iraq 
that contained dead bodies, body parts, and lots of 
blood.  When he opened the hatch of one tank he saw a 
soldier's leg and foot move.  He began shooting at the 
soldier with an M-16, which resulted in the death of 
the two soldiers inside the tank and he had to remove 
them from the tank.  He reported that he had their 
blood on him for seventeen days, until he was able to 
take a shower. 

*	While in the hospital after a skull surgery he saw a 
Navy Seal bang his head against a wall and fall over 
and die right in front of him.  When he went to the 
Navy Seal he pulled up his shirt and found that the 
skin on his abdomen was swollen and black and blue.  
The veteran believed he had a reaction to something and 
that he had been "dying rapidly in quarantine."

A July 2001 VA medical record gives the veteran a provisional 
diagnosis of PTSD.  The record notes the veteran had 
nightmares about a collision between tanks that killed a 
woman.  The veteran reported that he still heard the woman 
screaming.

A September 2001 VA medical record provides the veteran with 
a diagnosis of PTSD.

A July 2002 letter from the veteran's girlfriend explains how 
the veteran rarely slept through the night and had bad dreams 
about screaming women and bugs crawling all over him, inside 
and outside his head.  Her letter notes that he cried often, 
talked to her about thoughts of suicide, did not want to have 
children because of what he experienced in the war, and that 
they could not go to the movies because something in the 
movies would always triggers a horrible experience from the 
war.  She explained how their quality of life had 
deteriorated because of his inability to hold a job and his 
depression.
At the July 2002 hearing before a Decision Review Officer the 
veteran provided more details regarding his alleged 
stressors:

*	The incident involving the dead bus driver and ripping 
Private [redacted]'s hair out occurred around October 1990 
when he was about seven miles from King Fahd City.

*	The second fatal car accident occurred when Private [redacted] 
was driving and she hit a pickup truck killing two 
British soldiers who were inside.  

*	The Navy Seal died from an anthrax shot.  The veteran 
stated that when he received his own anthrax shot he was 
standing next to a soldier who dropped to the ground 
right after getting the shot.

On August 2002 VA examination the veteran reported killing 
two Iraqis in a tank and also witnessing someone blown up by 
a landmine.  The diagnosis listed was PTSD.  The examiner 
noted that the veteran's thoughts were preoccupied with Gulf 
War experiences, and that he was delusional and had poor 
concentration.  The examiner did not state on which stressor 
events the PTSD diagnosis was based.

In September 2002, the Service Department certified that the 
veteran served in Saudi Arabia from October 1990 to May 1991.

A March 2003 statement from the veteran's representative adds 
a stressor that the veteran witnessed the death of his friend 
[redacted] in March 1991, while he was a member of the 
543rd heavy equipment supply company.

An April 2003 VA examination report assesses the veteran as 
having "delayed PTSD secondary with the Gulf War."  The 
veteran reported intrusive thoughts, flashbacks, and 
depression.

A July 2003 memorandum from the veteran's representative 
explains that in either January or February 1991 the veteran 
was dispatched to retrieve a combat-damaged tank and upon 
opening the tank's hatch he found the body of a crew member 
whose dog tags identified him as [redacted] (to the best of 
the veteran's recollection).  The veteran retrieved the 
remains of [redacted].  He also explained that he witnessed 
the killing of the first female killed in the Gulf War, but 
he did not remember her name or the date of the incident.

In August 2003, the RO requested verification of the 
veteran's alleged stressor events from USASCURR based on the 
stressor information provided by the veteran.  

A November 2003 letter from the veteran's representative 
provides further details regarding the veteran's stressors:

*	"He prepped and towed an enemy-damaged, American M-1 
Abrams tank, which included boarding and physically 
searching the tank, on or about February 25, 1991.  He 
subsequently learned that the tank had been hit by 
irradiated ammunition, which contaminated the tank, and 
exposed Mr. [redacted] to nuclear radiation.  He also 
believes he was exposed to diseases and other chemicals 
while in the Gulf area."

*	He participated in clearing a battle site, called site 
411, of 300 body bags of American soldiers and placing 
them on trucks for delivery to American bases.

*	He also cleaned up a chemical spill and was frightened 
by the exposure to the chemical.

In November 2004, USASCURR indicated that it was unable to 
verify the veteran's alleged stressors.  It reported that it 
was unable to locate combat unit records among the Gulf War 
collection submitted by the 543rd Combat Support unit (the 
veteran's unit).  It was noted that a review of available 
accident data uncovered a vehicle accident that involved the 
death of a female soldier during Operation Desert 
Shield/Storm.  However, since the veteran did not provide a 
specific time frame for the accident he was involved in, 
USASCURR could not verify that that accident was the one the 
veteran alleged as a stressor.  USASCURR found that 
Department of Defense casualty data did not list a [redacted]
[redacted] among the deceased in 1991.
In July 2005 (pursuant to the Board's remand), the RO sent a 
letter to the veteran  that requested specific details of his 
alleged stressor involving the motor vehicle accident in 
Saudi Arabia that resulted in the death of a female soldier.  
He did not respond to the letter.

C.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).


D.	Analysis

While service medical records reflect that the veteran was 
discharged for a personality disorder, they do not show the 
presence of a chronic acquired psychiatric disorder; and 
service connection may not be granted for a personality 
disorder as such disorder (of itself) is not a compensable 
disease or injury.  See 38 C.F.R. § 3.303(c), 4.9.  
Postservice medical evidence includes a number of diagnoses 
of PTSD.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible evidence that a stressor event in 
service actually occurred.  38 C.F.R. § 3.304(f).  Since it 
is not shown that the veteran (or his unit while he served in 
it) engaged in combat, there must be corroborative supporting 
evidence that the alleged stressor event in service actually 
occurred.  See Cohen, supra.

While a November 2004 response from USASCURR corroborates the 
veteran's account of witnessing the death of a female soldier 
in a motor vehicle accident to the extent that it establishes 
that an event similar to that alleged occurred, there is 
nothing in the record linking the veteran to such incident; 
and there is no basis in the record for determining whether 
his account is based on eyewitness observation or secondhand, 
from reading published accounts of the incident.  He did not 
respond to a July 2005 letter requesting specific details of 
this event to verify whether he was an eyewitness, and the 
information he has provided regarding alleged stressors is 
simply too vague to permit verification.  Because it has not 
been shown that the veteran engaged in combat with the enemy, 
his lay statements alone are not enough to establish the 
occurrence of the alleged stressors.  The service records and 
other evidence of record do not corroborate, substantiate, or 
verify the veteran's statements as to the occurrence of the 
claimed stressors.  

The Board notes the statements from a number of VA health 
care providers to the effect that the veteran has PTSD 
related to stressful incidents in service.  What the record 
does not show is that any of the medical professionals who 
diagnosed PTSD had access to the claims file (other than the 
August 2002 C & P examiner who reviewed the file prior to the 
stressor verification that took place -with negative results- 
and did not state the stressors on which the diagnosis was 
based), or had the opportunity to review the veteran's 
medical history as evidenced by the claims folder.  Regarding 
the diagnoses of PTSD, those of record were not based on a 
verified stressor, but were premised on an inaccurate history 
provided by the veteran that his medical care professionals 
accepted as reliable.  A physician's opinion based on an 
inaccurate factual premise has no probative value, see Reonal 
v. Brown, 5 Vet. App. 458 (1993), and the Board is not bound 
to accept the opinions of physicians, psychologists, or 
social workers whose diagnoses of PTSD were based on an 
unverified history of stressful incidents as related by the 
veteran.  See, e.g., Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  

In summary, there is no confirmation that the veteran was 
exposed to the stressor events he alleges occurred in 
service.  At least several of the stressors he has alleged, 
such as witnessing a Navy Seal "bang his head against a 
wall" in a hospital and die, shooting Iraqis in a tank, 
driving wounded reservists in a bus from which he dislodged a 
grotesquely disfigured deceased driver, clearing a site of 
"300" body bags of American soldiers, being involved in an 
accident which killed two British soldiers, etc. are 
stressors of a type that should be capable of verification.  
Presumably, if the veteran was indeed involved in such 
incidents (to the extent that they became PTSD- triggering 
stressor events as alleged), he would be able to provide 
sufficient information to permit verification.  That he has 
not, suggests either that they did not occur, as alleged, or 
that his own exposure to the events was secondhand only.  The 
one account for which he did provide sufficient detail to 
allow for verification (the name of a serviceman who was 
killed) proved false, and suggests that the credibility of 
further accounts may be suspect.  To the extent that service 
department records serve to corroborate the veteran's 
accounts (of his specific participation in alleged stressor 
events, they contradict, and do not support those accounts.  
See Doran, supra.  The diagnoses of PTSD that have been made 
are based on unverified stressors.  The preponderance of the 
evidence is against a finding that the veteran has PTSD based 
on a verified stressor event in service.  Hence, the criteria 
for establishing service connection for PTSD are not met, and 
the claim must be denied.



ORDER

Service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


